DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 9/2/21 and has been entered and made of record. Currently, claims 1-8, 19, and 23-30 are pending, of which claims 23-30 are newly added.

Drawings

Applicant’s amendment to the specification has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Interpretation

Applicant’s amendment to claim 1, and the cancellation of claims 9, 10, and 15, has changed the interpretation of the claims and no longer invokes 35 USC 112(f).

Claim Rejections - 35 USC § 112

Applicant’s amendment to claim 1 and the cancellation of claims 9 and 15 has overcome the rejection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant’s arguments, see pages 9-10 of the remarks, filed 9/2/21, with respect to the rejection(s) of claim(s) 1 and 19 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment to the claims.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 19-25, and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue (EP 3024215) in view of Hayashi (US 2016/0014298).
Regarding claim 1, Inoue discloses Inoue discloses an image forming apparatus comprising: 
a network interface that receives one or more pieces of image data from an external apparatus (see Fig. 1 and para 21, modem 108 demodulates data to be facsimile received from the PSTN 110 to MFP 100); 
a printer that prints an image on a sheet based on image data (see Fig. 1 and para 28, printer 118 prints received fax data);
116 includes a touch panel display); and
a controller (para 16, CPU 101),
wherein the controller receives transmission source information from a user and sets the received transmission source information in association with the object (see Fig. 3 and paras 48-58, 61, 121, and 138-141, a user can set permission and rejection settings for printing fax data received based on the source phone number),
wherein, based on selection of the object displayed on the display, the controller displays, from among the one or more pieces of image data received by the network interface, for one or more pieces of image data that corresponds to the transmission source information associated with the selected object (see paras 54-58, 61, 121-125, and 138-141, a user can set permission and rejection settings for printing fax data received based on the source phone number, documents from registered fax numbers can be placed in a box until a user previews the image data and decides whether or not to print the image data), and
wherein the printer prints one or more images on one or more sheets based on the corresponding one or more pieces of image data found by the controller (see paras 54-58, 61, 121-125, and 138-141, documents from registered fax numbers can be placed in a box until a user previews the image data and decides whether or not to print the image data).
Inoue does not disclose expressly based on selection of the object displayed on the display, the controller searches, from among the one or more pieces of image data received by the network interface, for one or more pieces of image data that corresponds to the transmission source information associated with the selected object.
Hayashi discloses based on selection of the object displayed on the display, the controller searches, from among the one or more pieces of image data received by the network interface, for one or more pieces of image data that corresponds to the transmission source information associated with the selected object (see Figs. 3 and 6 and paras 38-42, 64, and 68-201 decides, by confirming with the storage controlling unit 204, whether or not the reproduction information associated with the user identifier which coincides with the user identifier of the user who logged in to the image forming apparatus exists and as a result of the confirmation, if it is decided by the operation controlling unit 201 that the relevant reproduction information exists, the operation controlling unit 201 reads the reproduction information identified via the storage controlling unit 204, and displays the box having the box number indicated by the reproduction information).
Regarding claims 19 and 30, Inoue discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method of controlling an image forming apparatus, and a method of controlling an image forming apparatus, the method comprising: 
receiving one or more pieces of image data from an external apparatus (see Fig. 1 and para 21, modem 108 demodulates data to be facsimile received from the PSTN 110 to MFP 100); 
printing an image on a sheet based on image data (see Fig. 1 and para 28, printer 118 prints received fax data); 
displaying an object (see Figs. 3 and 7 and paras 15, 26, 48, 57, 61, and 121, operating unit 116 includes a touch panel display); 
receiving transmission source information from a user and setting the received transmission source information in association with the object (see Fig. 3 and paras 48-58, 61, 121, and 138-141, a user can set permission and rejection settings for printing fax data received based on the source phone number); 
displaying, based on selection of the displayed object displayed and from among the received one or more pieces of image data, for one or more pieces of image data that 
wherein printing includes printing one or more images on one or more sheets based on the corresponding one or more pieces of image data found by the search (see paras 54-58, 61, 121-125, and 138-141, documents from registered fax numbers can be placed in a box until a user previews the image data and decides whether or not to print the image data).
Inoue does not disclose expressly searching, based on selection of the displayed object displayed and from among the received one or more pieces of image data, for one or more pieces of image data that correspond to the transmission source information associated with the selected object.
Hayashi discloses searching, based on selection of the displayed object displayed and from among the received one or more pieces of image data, for one or more pieces of image data that correspond to the transmission source information associated with the selected object (see Figs. 3 and 6 and paras 38-42, 64, and 68-71, document data received via fax can be stored in a box associated with a user, the user can then select the box and all documents received will be listed so the user can select a document for preview and/or printing, the operation controlling unit 201 decides, by confirming with the storage controlling unit 204, whether or not the reproduction information associated with the user identifier which coincides with the user identifier of the user who logged in to the image forming apparatus exists and as a result of the confirmation, if it is decided by the operation controlling unit 201 that the relevant reproduction information exists, the operation controlling unit 201 reads the reproduction information identified via the storage controlling unit 204, and displays the box having the box number indicated by the reproduction information).

The suggestion/motivation for doing so would have been to provide a user with greater control over received documents and document management thereby increasing efficiency and reducing wasted time and resources.
Therefore, it would have been obvious to combine Hayashi with Inoue to obtain the invention as specified in claims 1, 19, and 30.

Regarding claims 2 and 23, Inoue further discloses a copy function for reading an image of an original document and for printing the image of the read original document (see paras 36, a user can select a copy function to produce a copy job) and 
a transmission function for reading an image of an original document, for generating image data, and for transmitting the generated image data (see para 38, a user can execute facsimile transmission) and 
wherein the display displays the object on a function selection screen on which a function, used by the user, is selected from a plurality of functions including the copy function and the transmission function (see paras 26 and 35-38, a user can select a copy function to produce a copy job).  
Regarding claims 3 and 24, Inoue further discloses wherein, in a case where the object has been selected and the printer has performed the printing based on the received one or more pieces of image data, the display does not display the object on the function selection screen until the network interface receives- 24 -10199426US01 from the external apparatus, additional image data corresponding to transmission source information corresponding to the transmission source information associated with the selected object (see paras 54-58, 61, 121-125, and 138-141, a user can set permission and rejection settings for printing fax data received based on the source 
Regarding claims 4 and 25, Hayashi further discloses wherein the controller searches for the one or more pieces of image data, using the transmission source information associated with the selected object (see Figs. 3 and 6 and paras 38-42, 64, and 68-71, document data received via fax can be stored in a box associated with a user, the user can then select the box and all documents received will be listed so the user can select a document for preview and/or printing, the operation controlling unit 201 decides, by confirming with the storage controlling unit 204, whether or not the reproduction information associated with the user identifier which coincides with the user identifier of the user who logged in to the image forming apparatus exists and as a result of the confirmation, if it is decided by the operation controlling unit 201 that the relevant reproduction information exists, the operation controlling unit 201 reads the reproduction information identified via the storage controlling unit 204, and displays the box having the box number indicated by the reproduction information).
Regarding claims 7 and 28, Inoue further discloses wherein, a first state is a state in which, after the network interface receives the one or more pieces of image data from the external apparatus, the printer prints the one or more images on the one or more sheets based on the one or more pieces of image data without receiving a print instruction, from the user, for printing the one or more images, wherein, in a case where the image forming apparatus is in the first state and base on setting of the transmission source information in association with the object by the controller, the image forming apparatus becomes in a second state, and wherein the second state is a state in which, after the network interface receives the one or more pieces of image data from the external apparatus, the printer does not print the one or more images on the one or more sheets based on the one or more pieces of image data based on receiving the print instruction, from the user, for printing the one or more images (see paras 48-61, a user can set permission and rejection settings for printing fax data received based on the source phone 
Regarding claims 8 and 29, Inoue further discloses wherein the transmission source - 25 -10199426US01 information is a telephone number of a transmission source indicated by a transmitting station information (TSI) signal received by the network interface in facsimile (FAX) communication (see Fig. 4 and paras 51 and 54, permission lists are based on unique ID number, name, and source telephone number).

Claims 5, 6, 26, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue as applied to claims 1 and 19 above, and further in view of Koike (US 2018/0150262), cited in the IDS dated 12/30/20.
Regarding claims 5 and 26, Inoue discloses wherein the object is a button to accept selection by the user (see Fig. 3 and paras 48-58 and 61, permission setting buttons are displayed to the user for selection).
Inoue does not disclose expressly wherein the controller receives designation of a name of the button and sets the designated name of the button.
Koike discloses wherein the controller receives designation of a name of the button and sets the designated name of the button (see Fig. 4 and para 48, a user can create and name a button for customized use).

The suggestion/motivation for doing so would have been to provide a user greater control for repeat selectable functions thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Koike with Inoue to obtain the invention as specified in claims 5 and 26.

Regarding claims 6 and 27, Koike further discloses wherein the display displays the designated name of the button set by the controller (see Fig. 5 and para 48, a display with the user created button is displayed to the user).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677